Name: Commission Regulation (EEC) No 2237/91 of 26 July 1991 amending Regulation (EEC) No 2930/81 adopting additional provisions for the application of the Community scale for the classification of carcases of adult bovine animals
 Type: Regulation
 Subject Matter: documentation;  means of agricultural production;  agri-foodstuffs;  animal product
 Date Published: nan

 Avis juridique important|31991R2237Commission Regulation (EEC) No 2237/91 of 26 July 1991 amending Regulation (EEC) No 2930/81 adopting additional provisions for the application of the Community scale for the classification of carcases of adult bovine animals Official Journal L 204 , 27/07/1991 P. 0011 - 0012 Finnish special edition: Chapter 3 Volume 38 P. 0081 Swedish special edition: Chapter 3 Volume 38 P. 0081 COMMISSION REGULATION (EEC) No 2237/91 of 26 July 1991 amending Regulation (EEC) No 2930/81 adopting additional provisions for the application of the Community scale for the classification of carcases of adult bovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (1), as last amended by Regulation (EEC) No 1026/91 (2), and in particular the first paragraph of Article 6 thereof, Whereas Regulation (EEC) No 1026/91 supplements the list of conformation classes of carcases of adult bovine animals by adding a class S thereto; whereas the Annex to Commission Regulation (EEC) No 2930/81 of 12 October 1981 adopting additional provisions for the application of the Community scale for the classification of carcases of adult bovine animals (3) should be adapted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Part 1 (Conformation) of the Annex to Regulation (EEC) No 2930/81 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 123, 7. 5. 1981, p. 3. (2) OJ No L 106, 26. 4. 1991, p. 2. (3) OJ No L 293, 13. 10. 1981, p. 6. ANNEX '1. CONFORMATION Development of carcase profiles, and in particular the essential parts (round, back, shoulder) Conformation class Additional provisions S Round: very highly rounded double-muscled visibly separated seams Topside spreads very markedly over the symphysis (symphisis pelvis) Superior Back: very wide and very thick, up to the shoulder Rump very rounded Shoulder: very highly rounded E Round: very rounded Topside spreads markedly over the symphysis (symphisis pelvis) Excellent Back: wide and very thick, up to the shoulder Rump very rounded Shoulder: very rounded U Round: rounded Topside spreads over the symphysis (symphisis pelvis) Very good Back: wide and thick, up to the shoulder Rump rounded Shoulder: rounded R Round: well-developed Topside and rump are slightly rounded Good Back: still thick but less wide at the shoulder Shoulder: farly well-developed O Round: average development to lacking development Fair Back: average thickness to lacking thickness Rump: straight profile Shoulder: average development to almost flat P Round: poorly developed Poor Back: narrow with bones visible Shoulder: flat with bones visible'